Case: 17-20086      Document: 00514290954         Page: 1    Date Filed: 01/02/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-20086
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 2, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

EDWARD CHUKWU, also known as Edward Nwachukwu,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-256-1


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Edward Chukwu was convicted by a jury of making a false statement in
connection with an immigration document, in violation of 18 U.S.C. § 1546(a),
and was sentenced to time served. He seeks to challenge his conviction.
       Chukwu argues that the district court erred by denying his motion for a
judgment of acquittal pursuant to Federal Rule of Criminal Procedure 29. He
maintains that there was insufficient evidence that the Form I-485 filed on his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20086     Document: 00514290954    Page: 2   Date Filed: 01/02/2018


                                 No. 17-20086

behalf with the United States Citizenship and Immigration Services (USCIS),
which falsely averred that he had not previously been convicted of an offense,
was filed by him; he asserts that there was no evidence that the signature on
the form was his or that he provided the information in the form. We review
this preserved argument de novo. See United States v. Grant, 683 F.3d 639,
642 (5th Cir. 2012).
      The evidence, viewed in the light most favorable to the Government and
construed in favor of the verdict, was sufficient for a jury to find that Chukwu
was responsible for the content of the Form I-485. See United States v. Terrell,
700 F.3d 755, 760 (5th Cir. 2012); United States v. Lopez-Moreno, 420 F.3d 420,
437-38 (5th Cir. 2005). The form, and the materials submitted along with it,
contained details about Chukwu’s personal life and included his photograph;
he does not argue that the materials were fabricated or contain incorrect
information. Moreover, during an interview with a USCIS official, Chukwu
stated that the signature on the form was his. The jury was able to compare
that signature to other signatures in the record belonging to Chukwu, and the
verdict suggests, and we must presume, that the jury found that the signatures
were made by the same person. See Terrell, 700 F.3d at 760; United States v.
Nolasco-Rosas, 286 F.3d 762, 765 (5th Cir. 2002).          Further, during his
interviews with USCIS officials, Chukwu affirmed the answer on the form and
indicated that the false statement was the information that he meant to
present. Although he asserts that the person who attested to preparing the
form could be responsible for its content, Chukwu offered this theory to the
jury, and it was rejected; we must view all reasonable inferences and credibility
choices in favor of the verdict, see Terrell, 700 F.3d at 760; United States v.
Resio-Trejo, 45 F.3d 907, 911 (5th Cir. 1995), and cannot second-guess the




                                       2
    Case: 17-20086    Document: 00514290954     Page: 3   Date Filed: 01/02/2018


                                 No. 17-20086

jury’s finding, see United States v. Ramos-Garcia, 184 F.3d 463, 466 (5th Cir.
1999).
      Chukwu further argues that there was insufficient evidence to establish
that venue was proper in the Southern District of Texas. Because he asserted
this argument in his Rule 29 motion, our review is de novo. See United States
v. Garcia Mendoza, 587 F.3d 682, 686 (5th Cir. 2009). We will affirm if, viewing
the evidence in the light most favorable to the Government, a rational jury
could find from the evidence presented that the Government established venue
by a preponderance of the evidence. See id.
      The Government presented adequate evidence to establish venue. The
record supports that Chukwu lived in Houston, Texas, and that the form was
prepared there. Also, the evidence reflects that the processing of the form was
completed in Houston and that Chukwu’s interviews, in which he reurged and
affirmed the false statement in the form, were completed in Houston. Even if
the form was placed in the mail by someone other than Chukwu and sent first
to a lockbox facility outside the Southern District of Texas, those facts do not
establish that venue was improper. Specifically, those facts fail to refute that
the conduct underlying the offense – i.e., making a material false statement in
the Form I-485 – occurred in the Southern District of Texas. See Garcia-
Mendoza, 587 F.3d at 686; United States v. Clenney, 434 F.3d 780, 781 (5th Cir.
2005).
      AFFIRMED.




                                       3